DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Battrell et al. (US 2012/0135511) in view of official notice.
Regarding claim 30, Battrell describes a method such that he receives a sample in a cartridge (abstract, [0008]); receives the cartridge in the analysis device (Id); and carries out a test with the analysis device using the received cartridge (Id).  His device includes a display that indicates the status and requirements of the instrument ([0068], [0141]; [0076], [0100], claim 7).
However, this is not explicitly in the form of a light strip.
The examiner officially notes that as long ago as the Apollo project, it is conventional to display data to a user by the use of strips of indicator lights, or light strips.
 It would have been obvious to one of ordinary skill in the art at the time that the application was effectively filed to have 

Regarding claim 32, the examiner officially notes that operating states or requirements of the analysis device are signaled by light being emitted from the light strip that is at least one of color-coded and coded by flashing.
Regarding claim 33, the light strip signals at least one of: a status of a wireless data connection to an operating instrument; a status of at least one of a power supply or an energy storage means; and a status relating to the test ([0068], [0141]; [0076], [0100], claim 7).
Regarding claim 34, the inclination of at least one of the analysis device and the cartridge is monitored and the inclination of the analysis device is signaled by means of the light strip ([0068], [0141]; [0076], [0100], claim 7).
Regarding claims 35 and 41, an inclination of at least one of the analysis device and the cartridge is monitored, and wherein how to incline the analysis device towards or into an operating position is signaled ([0068], [0141]; [0076], [0100], claim 7).
Regarding claim 36, Battrell describes an analysis system for testing a sample, comprising: a cartridge for receiving the sample, the cartridge comprising a fluid system for conveying the sample; and an analysis device for receiving the cartridge and subsequently carrying out a test using the received cartridge, further comprising at least one of the following features: a) the analysis device comprises a light strip as a display apparatus, wherein the analysis 
Regarding claim 37, the light strip is arranged on a surface of the analysis device that is visible from outside the analysis system, wherein the light strip is arranged on a side wall of the analysis device (true, because display from reference is visible to the user).
Regarding claim 38, the analysis device is configured to output by means of the light strip at least one of a need to be cleaned, a need for maintenance, an error, a wireless connection status, and a status of a test process ([0068], [0141]; [0076], [0100], claim 7).
Regarding claim 39, the examiner officially notes that operating states or requirements of the analysis device are signaled by light being emitted from the light strip that is at least one of color-coded and coded by flashing.
Regarding claim 40, the analysis device comprises a sensor for monitoring an inclination of at least one of the analysis device or cartridge ([0068], [0141]; [0076], [0100], claim 7).
.
Allowable Subject Matter
Claims 42-50 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the examiner does not find these limitations to be taught by the applied prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A. HIXSON whose telephone number is (571)270-5027. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/Christopher Adam Hixson/Primary Examiner, Art Unit 1797